Citation Nr: 1036673	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for impotence (claimed as 
erectile dysfunction), to include as the result of herbicide 
exposure.

2.  Entitlement to service connection for a skin condition (skin 
cancer), to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied service connection for 
impotence and denied service connection for a skin condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  

On the Veteran's October 2006 claim he noted that he served in 
Vietnam for over 11 months.  He believed that he was exposed to 
Agent Orange.  As the Veteran served in the United States Army in 
on the ground in Vietnam, exposure to herbicides is conceded.  He 
alleges that he developed a skin disorder (cancer) as a result of 
herbicide exposure.  He has also claimed he is impotent as a 
result of herbicide exposure.  The Veteran has also used the term 
"erectile dysfunction" interchangeably with "impotence" to 
describe his genitourinary problem.  

If a Veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  These diseases include 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42, 600 (June 24, 2002).

The Federal Circuit has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While erectile dysfunction/impotence, basal cell carcinoma, and 
"MDSCC" (medically diagnosed squamous cell carcinoma) are not 
conditions for which a presumption of service connection is 
warranted (presumably, as none of the listed "soft tissue 
carcinomas" in 38 C.F.R. § 3.309 (e) Note 1 identifiably match 
the abbreviation "MDSCC"), direct service connection can still 
be established.  

A VA Mental Health triage note from June 2007 was to the effect 
that the Veteran believed he became infertile from exposure to 
Agent Orange in service.  Although the RO denied service 
connection for impotence because there was no evidence of the 
condition at the time (this reasoning was also used in a December 
2008 SOC and a May 2010 SSOC), VA treatment records do note that 
the Veteran suffers from erectile dysfunction.  Erectile 
dysfunction is listed under the Veteran's medical history as 
early as January 2008.  However, there are no records of when he 
was diagnosed or if he has received any treatment for the 
condition.  On remand, the Veteran should be requested to provide 
the names and dates of all treatment he had received, and asked 
to provide medical information release forms.

As the Veteran has indicated that he believes his impotence may 
be related to Agent Orange exposure, and the Veteran served in 
Vietnam for 11 months, he should be scheduled for a VA 
examination.

VA treatment records show that the Veteran has been diagnosed 
with several dermatological conditions; including tinea pedis, 
seborrheic keratoses, basal cell carcinoma, and MDSCC.  MDSCC was 
excised from the Veteran's left upper forehead in March 2008, and 
basal cell carcinoma was excised from his right forehead in 
August 2007.  It appears from the Veteran's notice of 
disagreement that he was requesting service connection for his 
basal cell carcinoma and his MDSCC.  On remand, additional 
treatment records should be obtained, including the records of 
the excisions from the Veteran's forehead.

The RO issued a SOC in December 2008; however, after additional 
evidence was added to the claims file, including the references 
to skin cancer, an SSOC was not issued.  On remand, the RO should 
consider the additional evidence of record.  

Lastly, the Veteran underwent a VA skin examination in March 
2010, which focused on his groin and feet.  The examination did 
not include an evaluation of the Veteran's noted skin cancer.  On 
remand, the Veteran should be scheduled for an additional VA skin 
examination, this time to include skin cancer, and its possible 
relationship to Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment for 
his impotence (erectile dysfunction) or 
skin cancer, especially records of the 
excisions.  After the Veteran has signed 
the appropriate releases, those reports 
not already of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
genitourinary examination to be performed 
by a physician.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for a 
thorough review of the case.  A notation 
to the effect that this record review took 
place must be included in any report.  
Following a review of the claims file, 
examination of the Veteran, and applying 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability or 
greater) that the Veteran suffers from: 

Erectile dysfunction of impotence 
caused by exposure to herbicides in 
service, or as a result of service or 
any in-service condition (h ducreyi, 
chancoid).  In providing an opinion, 
the physician is requested to cite to 
the record, and to medical textbooks, 
etc. when necessary in order to 
provide a comprehensive opinion.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the examiner 
opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.

3.  The Veteran should be afforded a VA 
skin examination, to be performed by a 
physician.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for a 
thorough review of the case.  A notation 
to the effect that this record review took 
place must be included in any report.  
Following a review of the claims file, 
examination of the Veteran, and applying 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability or 
greater) that the Veteran suffers from: 

Any skin disorder caused by exposure 
to herbicides in service, or as a 
result of or related to any in-
service skin condition (h ducreyi, 
chancroid).  In providing an opinion, 
the physician is requested to cite to 
the record, and to medical textbooks, 
etc. when necessary in order to 
provide a comprehensive opinion.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  If the examiner 
opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


